Citation Nr: 0703356	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  98-14 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was previously remanded in February 2005.


FINDINGS OF FACT

1.  The veteran has a sleep disorder due to obesity 
hypoventilation syndrome.  

2.  Obesity hypoventilation syndrome did not develop in 
service, did not pre-exist service and become aggravated in 
service, and has not been caused or aggravated by the 
veteran's service-connected disabilities, which are tinnitus 
and PTSD with depression.  

3.  A sleep disorder did not develop in service, did not pre-
exist service and become aggravated in service, and has not 
been caused or aggravated by the veteran's service-connected 
tinnitus.  

4.  A sleep disorder as a distinct disorder, as opposed to 
some symptoms which may interfere with sleep which are part 
of the service-connected PTSD disorder, has not been caused 
or aggravated by the veteran's service-connected PTSD with 
depression.  


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.14 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his or her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  However, 
there is no per se error where, as here, the initial 
adjudication occurred prior to enactment of the VCAA. 

VA has fulfilled the above requirements in this case.  By 
VCAA letters in April 2002 and February 2005, the veteran was 
informed of the notice and duty to assist provisions of the 
VCAA, and was informed of the information and evidence 
necessary to substantiate his claim for service connection 
for a sleep disorder, claimed as secondary to service-
connected tinnitus and/or as secondary to service-connected 
PTSD with depression.  These letters informed of the bases of 
review and the requirements to sustain the claim.  Also by 
these VCAA letters, the veteran was requested to submit any 
evidence "itself", and hence was constructively told to 
submit evidence in his possession.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

The VCAA letters sent to the veteran requested that the 
veteran inform of VA and private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claim.  Records were requested and obtained 
from all indicated sources.  These included both VA treatment 
records and records from a private treating physician.  All 
records obtained were associated with the claims folder.  
Hence, any VA development assistance duty under the VCAA to 
seek to obtain indicated pertinent records has been 
fulfilled.  The veteran has presented no avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further his claim.  
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran was also afforded two VA examinations in February 
2005, and the examiners reviewed the claims file, including 
results of a contemporaneous sleep study.  These VA 
examinations fulfilled development requirements in this case, 
and afforded medical opinions sufficient to address the claim 
on appeal, as discussed below.  

The Board is also satisfied that development requested in the 
February 2005 remand, inclusive of obtaining treatment 
records, VA examination to address the medical issues 
presented by the claim, and further review by the RO, has 
been satisfactorily completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (concerning requirement to fulfill Board 
instructions upon remand).

By January 2004 and June 2006 supplemental statements of the 
case (SSOCs), both following issuance of the VCAA notice 
letter in April 2002 and the latter following the VCAA notice 
letter in February 2005, the veteran was informed of evidence 
obtained in furtherance of his claim.  These "post 
decisional" SSOCs meet the requirements for adequate VCAA 
notice.  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

The veteran provided testimony addressing his claim at a 
hearing before a hearing officer at the RO in September 2000.  
He has not indicated a desire to further address his claim on 
appeal by hearing testimony.  His representative did further 
address his claim by statements submitted in the course of 
appeal.  There is no indication that the veteran desired to 
further address his claim, or that such a desire remains 
unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, any issues as to rating 
or effective date are moot.

II.  Service Connection for a Sleep Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since VA has 
been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

At his September 2000 hearing, the veteran testified that he 
had nightmares due to his PTSD and this interfered with his 
sleep.  He also testified that he had tinnitus that 
significantly impaired his sleep.  Thus, he claims service 
connection for a sleep disorder as secondary to both or 
either of these service-connected disorders.  

The veteran is noted by VA treating physicians and examiners 
to have difficulties with sleep possibly as a symptom of his 
service-connected PTSD with depression, or possibly due to 
his service-connected tinnitus.  However, VA examiners have 
not identified sleep impairment due to psychiatric disability 
as a distinct disorder in the veteran's case.  As discussed 
below, a VA examination in February 2005 also discounted a 
causal relationship between the veteran's tinnitus and a 
sleep disorder.  Rather, upon a sleep study conducted in 
February 2005, the sleep study examiner assessed obesity 
hypoventilation syndrome with resulting impaired sleep 
efficiency.  Examiners have identified this distinct sleep 
disorder, with no causal association found, either based on 
direct causation or aggravation, between service and his 
obesity hypoventilation syndrome, or between the veteran's 
service-connected PTSD with depression or his service-
connected tinnitus, and his obesity hypoventilation syndrome, 
also as discussed below.  

To the extent that PTSD with depression results in some 
interference with sleep, such as due to nightmares, as 
alleged, as a symptom of that psychiatric disability, that is 
not to be additionally or separately compensated, because 
that would amount to impermissible pyramiding, or 
compensating twice for the same element of disability.  
38 C.F.R. § 4.14, 4.130, Diagnostic Code 9411.  Further, the 
veteran was afforded a VA psychiatric examination to address 
his sleep disorder including as related to his diagnosed 
chronic, severe PTSD, as well as recurrent major depression.  
That examiner noted that the veteran's tinnitus was 
"subjectively related" to his sleep disorder, but found 
that his PTSD with depression does not cause a distinct sleep 
disorder.  Rather, he suggested that causation points in the 
opposite direction, such that his sleep impairment 
"aggravates his mood disorder (depression)."
 
Thus, the VA psychiatric examiner did not find any actual 
causal association between either tinnitus, or PTSD with 
depression, and the claimed sleep disorder.  The examiner's 
recognition that tinnitus is "subjectively related" merely 
identifies the veteran's belief that this is so.  The Board 
already knows that the veteran believes his tinnitus and PTSD 
with depression cause or contribute to a sleep disorder, as 
that contention is the basis of his claim.  Such a lay belief 
cannot serve to support the claim, even though, as here, that 
belief was transcribed by the VA psychiatric examiner.  This 
unenhanced transcription is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   The 
veteran's lay belief as to the medical question of causation 
between service-connected disorders and the claimed sleep 
disorder is not cognizable to support of the claim because it 
is not medical evidence, as required to answer that medical 
question.  Espiritu.  

A VA physician, examining the veteran in February 2005 and 
interpreting the sleep study results, noted that the veteran 
reported that his tinnitus had been present for 35 years.  
The examiner concluded that, since the veteran's sleep 
disorder had not been present for that length of time, it is 
"not believed to be probable" that the veteran's tinnitus 
was the cause of his sleep difficulties.  Admittedly, that VA 
examiner did not have the claims folder available for review 
for that examination, and an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed, and is deficient for 
rating purposes.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
However, that physician provided an addendum report following 
review of the claims folder, and therein concluded:

The obesity-hypoventilation syndrome is a separate 
condition from the tinnitus and posttraumatic 
stress disorder, it is not related to those and it 
was not present when he was in the service; the 
veteran's additional conditions of PTSD and 
tinnitus may also contribute to his sleep problems, 
but they are based on a subjective history[,] and 
the veteran's obesity-hypoventilation syndrome is 
the only objectively demonstrable sleep abnormality 
seen at this time.  It is believed to be his 
primary sleep disorder, though the others could be 
contributing factors, as well.  It is not possible 
to determine how much of the sleep disorder is 
caused by the other conditions since they are based 
entirely on subjective measures.  As mentioned, it 
is believed that his obesity-hypoventilation 
syndrome is his primary sleep abnormality and it is 
the only one that is objectively demonstrable[,] 
and it is not related to the tinnitus and the PTSD.  

Thus, in effect, this examiner concluded that a distinct 
sleep disorder due to the veteran's service-connected PTSD or 
tinnitus cannot be ascertained without resort to speculation.  
Concerning this, the Board notes that a "possible" 
connection or one based on "speculation" is too tenuous a 
basis on which to grant service connection. The reasonable 
doubt doctrine requires that there be a "substantial" doubt 
and "one within the range of probability as distinguished 
from pure speculation or remote possibility." 38 C.F.R. § 
3.102 (2006).  Likewise, the requirement in 38 C.F.R. 
§ 3.310(a), as noted above, requires a "proximate" 
connection between a service-connected condition and a non-
service-connected one, i.e., a cause "which in natural and 
continuous sequence unbroken by any new independent cause 
produces an event, and without which the injury would not 
have occurred."  See Barron's Legal Guides Law Dictionary at 
63 (1984).

Thus, in summary, VA examinations were conducted with review 
of the claims folders, and a sleep study was also conducted, 
but these resulted in negative medical opinions in answer to 
the question of a medically supported causal link between 
service-connected tinnitus or PTSD with depression, and a 
distinct sleep disorder.  The sleep study and the VA 
examiners also recognized obesity hypoventilation syndrome as 
the distinct, unrelated cause of a sleep disorder.  

The veteran's representative has argued that the VA medical 
opinions, while not providing an affirmative opinion of a 
causal link to a service-connected disorder, also did not 
provide a negative opinion.  With all due respect, the Board 
disagrees.  The February 2005 VA examiner in his March 2006 
addendum concluded that there was not objective medical 
evidence to support such a causal association in the 
veteran's case, and the VA psychiatric examiner in February 
2005 similarly found no such causal link.  Where a VA 
examiner is asked whether a causal link is present, and he or 
she replies by reporting the only medical findings that can 
be made without resorting to speculation, he or she has 
effectively stated that the causal link, which is not among 
those medical findings, cannot be established without resort 
to speculation.  Hence, there is no causal link, based on 
either causation or aggravation, between the veteran's 
service-connected tinnitus and PTSD with depression, and his 
sleep disorder.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a causal link, based upon either 
causation or aggravation, between the veteran's service-
connected tinnitus or PTSD with depression, and his claimed 
sleep disorder.  38 C.F.R. §  3.310.  

The record is also absent evidence of a sleep disorder 
proximate in time to service or otherwise related to service.  
Absent medical evidence of a link to service, based upon 
either causation or aggravation, with no evidence of a sleep 
disorder either developing in service or existing prior to 
service and increasing in severity during service, the 
preponderance of the evidence is also against service 
connection for a sleep disorder on a direct basis.  38 C.F.R. 
§  3.303.  

The record is also absent evidence of obesity hypoventilation 
syndrome having been present proximate in time to service, 
and hence is absent evidence of that condition developing in 
service or increasing in severity during service.  The record 
also lacks a causal link, based on either causation or 
aggravation, between the veteran's service-connected tinnitus 
and PTSD with depression, and the veteran's obesity 
hypoventilation syndrome, with a VA examiner, as noted above, 
specifically finding an absence of a causal link between 
these service-connected disorders and obesity hypoventilation 
syndrome.  Accordingly, the preponderance of the evidence is 
against service connection for obesity hypoventilation 
syndrome based on incurrence or aggravation in service or 
incurrence or aggravation secondary to service-connected 
tinnitus or PTSD with depression.  38 C.F.R. §§ 3.303, 3.310. 

Because the preponderance of the evidence is against the 
claim for service connection for a sleep disorder on either a 
direct or secondary basis, the benefit of the doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a sleep disorder is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


